Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicant’s election of Group IV, claims 64-65 and 73-83 without traverse in the reply filed on 05/13/2022 is acknowledged. Thus, amended claims 60-65 and 73-83 are pending in this application, claims 64-65 and 73-83 is now under consideration for examination; and claims 60-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
This application is a CON of 16/506,558 filed on 07/09/2019 now US Patent 10,858,638,  which is a CON of 15/429,247 filed on 02/10/2017, now US Patent 10,407,671, which is a CON of 15/285,025 filed on 10/04/2016, now ABN, which is a CON of 15/177,867 filed on 06/09/2016, now ABN, which is a 371 of PCT/US2011/033699 filed on 04/23/2011, which claims benefit of Provisional applications: 61/343,177 filed on 04/23/2010; 61/396,376 filed on 05/26/2010; 61/403,011 filed on 09/09/2010; 61/456,014 filed on 10/29/2010; and 61/432,372 filed on 01/13/2011. Examiner notes that SEQ ID NO: 2 is given the priority date of Provisional application: 61/343,177 filed on 04/23/2010; SEQ ID NO: 3, SEQ ID NO: 4 & SEQ ID NO: 19 recited in claim 81 were only disclosed in the 371 of PCT/US2011/033699 filed on 04/23/2011 and are granted the priority date of 371 of PCT/US2011/033699 filed on 04/23/2011.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered and initialed the IDS statements.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 64-65 and 73-83 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patent claims 8-9 (dependent from claim 1); and claims 17-18 (depending from claim 10) of US Patent 10,407,671 B2 (Quinn et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 64-65 and 73-83 of the instant application cannot be considered patentably distinct over 8-9 (dependent from claim 1); and claims 17-18 (depending from claim 10) of US Patent 10,407,671 B2 (Quinn et al.,) when there is specifically disclosed embodiments and falls within the scope of the claims 64-65 and 73-83 herein. In the instant case, claims 64-65 and 73-83 are drawn to a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74); said vector comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (as in claim 81). Specifically, the allowed claims 8-9 (dependent from claim 1); and claims 17-18 (depending from claim 10) of US Patent 10,407,671 B2 (Quinn et al.,) are also directed a polynucleotides encoding human lysosomal acid lipase (LAL) polypeptides… said LAL consists essentially of an amino acid sequence of SEQ ID NOs: 2, 3, 4 & 19 (said reference polypeptides having 100% sequence identity to SEQ ID NOs: 2, 3, 4 & 19 of the instant application; see provide sequence alignments) … and is produced by a process that comprises expressing a nucleic acid that encodes polypeptides comprising said reference amino acid sequences SEQ ID NOs: 2, 3, 4 & 19 in an avian cell … wherein the avian cell is an oviduct cell of chicken; examiner takes the position that the method claims in said reference patent is a different form/version of expression of the reference polypeptides encoded by reference polynucleotides. 
As a ready reference examiner is reproducing below the allowed claims 8-9 and 17-18 from US Patent 10,407,671 B2 (Quinn et al.,):

    PNG
    media_image1.png
    68
    316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    307
    media_image2.png
    Greyscale

Therefore, claims 64-65 and 73-83 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patent 8-9 (dependent from claim 1); and claims 17-18 (depending from claim 10) of US Patent 10,407,671 B2 (Quinn et al.,).
New-Matter/Objection to Specification
	Upon further review of claims amendment; amended new claim 74 (b) the mammal is a primate, cattle, horse, sheep, goat, swine, rabbit, dog, cat, rat, mouse, or guinea pig” is objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended claim 74 (b) (dated 05/13/2022) recites “the mammal is a primate, cattle, horse, sheep, goat, swine, rabbit, dog, cat, rat, mouse, or guinea pig”, as claimed was not contemplated in the specification as originally filed dated 11/09/2020 or in the original claim set dated 11/09/2020; there is also no support in any of the priority documents. 
New Matter-Claim Rejections: 35 USC 112, first-paragraph
Amended new claim 74 (b) dated 05/13/2022 are rejected under 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended new claim 74 (b) dated 05/13/2022 is rejected because, claim 74 (b), recites the following subject matter “the mammal is a primate, cattle, horse, sheep, goat, swine, rabbit, dog, cat, rat, mouse, or guinea pig” and is considered to be new matter. 
The scope and the breadth of amended claims 74 (b) as claimed in amendment filed on 05/13/2022 was not contemplated in the specification as originally filed dated 11/09/2020 or in the original claim set dated 11/09/2020; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). 
Claim Rejections: 35 USC § 112, first-paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 64-65, 73-80 and 82-83 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 64-65, 73-80 and 82-83 of the instant application as interpreted are directed to any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74). 
No information, beyond the characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity  (for details see Examples 1-9, pages 47-56 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., a genus of polypeptides with the associated function and encoding polynucleotides i.e., any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 73-74).
	The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NOs: 2, 3, 4 or 19 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Sefernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity  (for details see Examples 1-9, pages 47-56 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 64-65, 73-80 and 82-83 are rejected under 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (for details see Examples 1-9, pages 47-56 of specification). However, specification does not reasonably provide enablement any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 64-65, 73-80 and 82-83 are so broad as to encompass: any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity  (for details see Examples 1-9, pages 47-56 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any vector comprising a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74), because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising any amino acid sequence (no structure is recited in the rejected claims) … having amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and encoding polynucleotides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 64-65, 73-80 and 82-83 recite “A host cell… mammal is a primate, cattle, horse, sheep, goat, swine, rabbit, dog, cat, rat, mouse, or guinea pig” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 64-65, 73-80 and 82-83 and the disclosure are enabling for limited characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (for details see Examples 1-9, pages 47-56 of specification) and transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 64-65, 73-80 and 82-83 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited characterization of a few species: specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (for details see Examples 1-9, pages 47-56 of specification) and transformed with the recombinant expression vector encoding polypeptide(s) of interest. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “specific recombinant hosts of specific cellular context/transgenic avian hosts comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 64-65 and 73-83 are rejected under 35 U.S.C. 102(e) as being anticipated by Harvey A.J., (US 8,124,732 B2, in IDS), when given the broadest reasonable interpretation. 
Claims 64-65 and 73-83 as interpreted are directed a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74); said vector comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (as in claim 81).
Harvey A.J., (US 8,124,732 B2) disclose an isolated polynucleotide encoding a polypeptide having human lysosomal acid lipase (LAL) activity and said reference encoded polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention (see provided sequence alignment); said reference also discloses transgenic avian cells transformed with said reference polynucleotide/retroviral vector and expressing human lysosomal acid lipase (LAL); see Abstract; and entire document.
Therefore, the reference Harvey A.J., (US 8,124,732 B2, in IDS) is deemed to anticipate claims 64-65 and 73-83 as written and when given the broadest reasonable interpretation.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 64-65 and 73-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harvey AJ., (US 2009/0178147 A1, claiming priority to Provisional application No. 60/010,207 filed on 01/07/2008, in IDS) and in view of Ameis et al., (Eur. J. Biochem., 1994, Vol. 219: 905-914, in IDS).
Claims 64-65 and 73-83 are directed to a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures (as in claims 64, 75-80 and 82-83) and a genus of host cells including transgenic animals (as in claims 65 and 73-74); said vector comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity (as in claim 81). 
Regarding claims 64-65, 73-80 and 82-83 Harvey AJ., (US 2009/0178147 A1, claiming priority to Provisional application No. 60/010,207 filed on 01/07/2008, in IDS), an analogous art, provides teaching, suggestion and motivation for use of avian cell lines and transgenic birds for the production of pharmaceutical enzymes and formulations including lysosomal acid lipase comprising desired N-glycosylation and free of sialic acid (Fig. 1; paragraphs [0002], [0015-0016], [0158-0172]); said transgenes are configured and encompassed in retroviral vector/murine leukemia based viral vector and having IRES element bi-cistronic/expression coding sequence (paragraphs [0021], [0027], [0048], [0092-0093], [0107], Example 6; and entire document); said reference also provides clear teaching, suggestion and motivation to produce human lysosomal acid lipase (human LAL) in avian cells (paragraph [0151]).
Harvey AJ., do not explicitly disclose a polynucleotide encoding polypeptide having human lysosomal acid lipase activity comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 81). 
Regarding claim 81, Ameis et al., (Eur. J. Biochem., 1994, Vol. 219: 905-914, in IDS) disclose the isolation of a polypeptide from human source and having lysosomal acid-lipase (LAL) activity, said reference polypeptide sequence having Query Match of 100% to SEQ ID NO: 2 of the instant invention (see provided sequence alignment). The cited reference provides the following biochemical information regarding said isolated human LAL; purified enzyme was most active at pH 4.5-5.0; potential N-linked glycosylation sites; role in normal physiology and pathology; expression in eukaryotic cells; 27 and 21 amino acid residue hydrophobic putative signal peptides; enzyme assays; enzyme properties (Abstract; column 1-2, page 905; column 1, page 906; column 2, page 907; Table 1, page 908; Fig. 3, page 909; Fig. 6, page 911; column 2, page 912). 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Harvey AJ., and utilize the human lysosomal acid-lipase (LAL) polypeptide disclosed by Ameis et al., in the claimed vector and the encoding polynucleotide composition of the instant invention. Motivation to do so derives the from the fact that the human lysosomal acid-lipases (LAL) are utilized as pharmaceutical preparation and as suggested by Harvey AJ., and the combined references by Harvey AJ., and Ameis et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Harvey AJ., and Ameis et al.,) i.e., a genus of polynucleotides encoding a genus of human lysosomal acid lipase (LAL) polypeptides including mutants, variants and homologs of undefined/unlimited structures and a genus of host cells including transgenic animals; said vector comprising the amino acid sequence of SEQ ID NOs: 2, 3, 4 or 19 having human lysosomal acid lipase (LAL) activity, as taught by the instant invention and as claimed in claims 64-65 and 73-83 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 64-65 and 73-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harvey AJ., (US 2009/0178147 A1, claiming priority to Provisional application No. 60/010,207 filed on 01/07/2008, in IDS) and in view of Ameis et al., (Eur. J. Biochem., 1994, Vol. 219: 905-914, in IDS).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652